DETAILED ACTION
This Office Action is in response to the Applicant’s filed on 30 December 2020.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest wherein the piece of association acknowledgement information includes a traffic identifier information field, wherein the traffic identifier information field comprises a dummy association identifier, and wherein the dummy association identifier indicates the piece of association acknowledgement information is acknowledgement information of the association request message., as recited in independent claims 1, 8, 15, and 22.

With regards to claims 1, 8, 15, and 22, the closest prior art reference of record, Ghosh et al. (US Publication 2016/0143006), discloses the HEW station may receive a beacon frame that indicates a number of trigger frames (TFs) included in a beacon interval. The beacon frame may be received from an HEW access point (AP) in channel resources that include multiple sub-channels. The HEW station may receive a random access TF that indicates a random access portion of the sub-channels that are allocated for random access contention during an uplink transmission period. The HEW station may select a candidate sub-channel from the channel resources. When the candidate sub-channel is included in the random access portion, the HEW station may transmit an association request (AR) frame on the candidate sub-channel during the uplink transmission period.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472